Wheeler, J.
The only question which it is material to consider is, whether the Court ruled correctly in holding the discharge in bankruptcy, pleaded and given in evidence by the defendant Wade, effectual to release him from liability on the contract sued on. The Constitution of the Republic (Declara*53tion of Rights, Sec. 16,) contained as express and positive an inhibition of the enactment of any law impairing the obligation of contracts, as does the Constitution of the United States. The Act under which the discharge in bankruptcy was obtained, was passed subject to that inhibition. The contract was made in a foreign State, between citizens of a foreign State, and antecedent in time to the passage of the law under which the discharge was obtained. The case, therefore, comes within the principle of the case of Beers & Smith v. Rhea. (5 Tex. R. 349.) And upon the principle of that decision, it must be held that the Court erred in adjudging the discharge effectual to release the defendant from liability on the contract. The judgment must therefore be reversed as to the defendant Wade, and the cause remanded.
Reversed and remanded.